 
Execution Version
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of November
18, 2010, by and among Bridge Capital Holdings a bank holding company and
corporation organized in the State of California (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
A.          The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
Securities and Exchange Commission (the “Commission”) under the Securities Act.
 
B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of the Company’s common stock, no par
value (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 3,508,771 shares of Common Stock and shall be collectively
referred to herein as the “Common Shares”).
 
C.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Common Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE 1:
DEFINITIONS
 
1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
 
“Action” means any inquiry, notice of violation or Proceeding pending or, to the
Company’s Knowledge, threatened in writing against the Company, any Subsidiary
or any of their respective properties or any officer, director or employee of
the Company or any Subsidiary acting in his or her capacity as an officer,
director or employee before or by any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.

 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
 
“Agreement” shall have the meaning ascribed to such term in the Preamble.
 
“Articles of Incorporation” means the Restated Articles of Incorporation of the
Company and all amendments and certificates of determination thereto, as the
same may be amended from time to time.
 
“Bank” means Bridge Bank, N.A., a national banking association.
 
“BHCA” has the meaning set forth in Section 3.1(b).
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“CBICA” has the meaning set forth in Section 3.2(p).
 
“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to this Agreement.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.
 
“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Shares” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
 
“Company Counsel” means Bingham McCutchen LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company Reports” has the meaning set forth in Section 3.1(jj).
 
“Company’s Knowledge” means, with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.
 
“Comptroller” means the Office of the Comptroller of the Currency.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“DTC” means The Depository Trust Company.
 
“Effectiveness Date” has the meaning set forth in Section 6.16.
 
“Environmental Laws” has the meaning set forth in Section 3.1(l).

 
2

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.
 
“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who, together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“FRB” means the Board of Governors of the Federal Reserve System.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Indemnified Person” has the meaning set forth in Section 4.8(a).
 
“Intellectual Property” has the meaning set forth in Section 3.1(r).
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or the Registration
Rights Agreement, (ii) a material and adverse effect on the results of
operations, assets, properties, business, condition (financial or otherwise) or
prospects of the Company and the Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement or the Registration
Rights Agreement; provided, that in determining whether a Material Adverse
Effect has occurred, there shall be excluded any effect to the extent resulting
from the following: (A) changes, after the date hereof, in U.S. GAAP or
regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by any court,
administrative agency or other governmental authority, whether federal, state,
local or foreign, or any applicable industry self-regulatory organization, (C)
actions or omissions of the Company expressly required by the terms of this
Agreement or taken with the prior written consent of an affected Purchaser, (D)
changes, after the date hereof, in general economic, monetary or financial
conditions, (E) changes in the market price or trading volumes of the Common
Stock (but not the underlying causes of such changes), (F) changes in global or
national political conditions, including the outbreak or escalation of war or
acts of terrorism and (G) the public disclosure of this Agreement or the
transactions contemplated hereby; except, with respect to clauses (A), (B), (D)
and (F), to the extent that the effects of such changes have a disproportionate
effect on the Company and the Subsidiaries, taken as a whole, relative to other
similarly situated banks, savings associations or their holding companies
generally.
 
“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports pursuant to Item 601 of Regulation S-K.
 
“Material Permits” has the meaning set forth in Section 3.1(p).
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making, or is
accruing an obligation to make, contributions or has made, or been obligated to
make, contributions within the preceding six (6) years.

 
3

--------------------------------------------------------------------------------

 
 
“New York Courts” means the courts of the State of New York and the United
States District Courts located in the New York City, New York.
 
“OFAC” has the meaning set forth in Section 3.1(hh).
 
“Outside Date” means December 17, 2010.
 
“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, incorporated or unincorporated association,
joint stock company, joint venture, sole proprietorship, government (or an
agency or subdivision thereof), governmental authority or other entity of any
kind.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” means $8.55 per Common Share.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulatory Agreement” has the meaning set forth in Section 3.1(ll).
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Scheduled Date” has the meaning set forth in Section 6.16.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Section 2.1(c)(iii) Purchaser” has the meaning set forth in Section
2.1(c)(iii).
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Stock Certificates” has the meaning set forth in Section 2.1(b).
 
“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Common Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

 
4

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the New York Stock Exchange, the NYSE
Amex or the OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto or the Registration Rights Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means American Stock Transfer & Trust Co., or any successor
transfer agent for the Company.
 
“U.S. Sanctions Laws” has the meaning set forth in Section 3.2(q).
 
ARTICLE 2:
PURCHASE AND SALE
 
2.1         Closing.
 
(a)           Purchase of Common Shares.  Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, the number of Common Shares set forth below such Purchaser’s
name on the signature page of this Agreement at a per Common Share price equal
to the Purchase Price.
 
(b)           Closing.  The Closing of the purchase and sale of the Common
Shares shall take place at the San Francisco office of Bingham McCutchen LLP, on
the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree.
 
(c)           Form of Payment.  Unless otherwise agreed to by the Company and a
Purchaser (as to itself only), on the Closing Date, (1) the Company shall cause
the Transfer Agent to issue the number of Common Shares set forth on such
Purchaser’s signature page to this Agreement (or to deliver to each Purchaser
one or more stock certificates, evidencing such shares in accordance with
Section 2.2(a)(ii) hereof) and (2) upon receipt thereof, each Purchaser shall
wire its Subscription Amount, in United States dollars and in immediately
available funds, in accordance with the Company’s written wire transfer
instructions.
 
 
5

--------------------------------------------------------------------------------

 

2.2         Closing Deliveries.   
 
(a)           On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):
 
(i)           this Agreement, duly executed by the Company;
 
(ii)          as the Company and such Purchaser agree, the Company shall cause
the Transfer Agent to issue, in book-entry form the number of Common Shares
specified on such Purchaser’s signature page hereto (or, if the Company and such
Purchaser shall have agreed, as indicated on such Purchaser’s signature pages
hereto, that such Purchaser will receive Stock Certificates for their Common
Shares, then the Company shall instead instruct the Transfer Agent to issue such
specified Stock Certificates registered in the name of such Purchaser or as
otherwise set forth on such Purchaser’s Stock Certificate Questionnaire and to
deliver such Stock Certificates in accordance with such Purchaser’s instructions
set forth on such Purchaser’s Stock Certificate Questionnaire);
 
(iii)         a legal opinion of Company Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit C, executed by such counsel and
addressed to the Purchasers;
 
(iv)         the Registration Rights Agreement, duly executed by the Company
(which shall be delivered on the date hereof);
 
(v)          a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit D, dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Common
Shares, (b) certifying the current versions of the Articles of Incorporation and
Bylaws, as amended and restated, of the Company and (c) certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company; and
 
(vi)         a certificate of the Chief Executive Officer or Chief Financial
Officer of the Company, in the form attached hereto as Exhibit E, dated as of
the Closing Date, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b).
 
(b)          Each Purchaser shall deliver or cause to be delivered to the
Company the following (the “Purchaser Deliverables”):
 
(i)           On or prior to the date hereof:
 
a)           this Agreement, duly executed by such Purchaser;
 
b)          the Registration Rights Agreement, duly executed by such Purchaser;
 
c)          a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and the Stock Certificate
Questionnaire in the forms attached hereto as Exhibits C-1 and C-2 ,
respectively; and
 
 
6

--------------------------------------------------------------------------------

 

(ii)          On or prior to the Closing Date:
 
a)           After confirming that the Company has delivered the number of
Common Shares specified on such Purchaser’s signature page hereto in accordance
with Section 2.2(a)(ii), its Subscription Amount, in United States dollars and
in immediately available funds, in the amount indicated below such Purchaser’s
name on the applicable signature page hereto under the heading “Aggregate
Purchase Price (Subscription Amount)” by wire transfer in accordance with the
Company’s written instructions.
 
ARTICLE 3:
REPRESENTATIONS AND WARRANTIES
 
3.1         Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers that:
 
(a)           Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as set forth in Exhibit F. The Company owns, directly or indirectly,
all of the capital stock or comparable equity interests of each Subsidiary free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock or comparable equity interests of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
 
(b)           Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Significant Subsidiary is in violation of any of the
provisions of its respective articles or certificate of incorporation, bylaws or
other organizational documents. The Company and each of its Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not in the reasonable judgment of the Company be expected to have a
Material Adverse Effect.  The Company is duly registered as a bank holding
company under the Bank Holding Company Act of 1956, as amended (the
“BHCA”).  The Bank’s deposit accounts are insured up to applicable limits by the
FDIC. The Company has conducted its business in compliance with all applicable
federal, state and foreign laws, orders, judgments, decrees, rules, regulations
and applicable stock exchange requirements, including all laws and regulations
restricting activities of bank holding companies and banking organizations,
except for any noncompliance that, individually or in the aggregate, has not had
and would not be reasonably expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Common Shares in accordance with the terms
hereof. The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Common Shares) have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its shareholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. Except for Material
Contracts, there are no shareholder agreements, voting agreements, or other
similar arrangements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s shareholders.
 
(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Common Shares) do not and will not
(i) conflict with or violate any provisions of the Company’s or any Subsidiary’s
articles or certificate of incorporation, bylaws or other organizational
documents or otherwise result in a violation of the organizational documents of
the Company or any Subsidiary, (ii) conflict with, or constitute a default (or
an event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations
thereunder, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company is bound or affected,
except in the case of clauses (ii) and (iii) such as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(e)          Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Common
Shares), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
listing of the Common Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (v) the filings required in
accordance with Section 4.6 of this Agreement and (vi) those that have been made
or obtained prior to the date of this Agreement (collectively, the “Required
Approvals”).
 
 
8

--------------------------------------------------------------------------------

 

(f)           Issuance of the Common Shares. The issuance of the Common Shares
has been duly authorized and the Common Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights.  Assuming the accuracy of the representations and warranties of
the Purchasers in this Agreement, the Common Shares will be issued in compliance
with all applicable federal and state securities laws.
 
(g)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date of such SEC Reports only due to
stock grants or other equity awards or stock option and warrant exercises that
do not, individually or in the aggregate, have a material effect on the issued
and outstanding capital stock, options and other securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as specified in the SEC Reports: (i) no shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, other than those
issued or granted pursuant to Material Contracts or equity or incentive plans or
arrangements described in the SEC Reports; (iii) there are no material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or by which the Company is bound; (iv) except for the Registration
Rights Agreement, there are no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act; (v) there are no outstanding securities or instruments of the
Company that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company; (vi) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (vii) the Company has no liabilities or
obligations required to be disclosed in the SEC Reports but not so disclosed in
the SEC Reports, which, individually or in the aggregate, will have or would
reasonably be expected to have a Material Adverse Effect.  There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Common Shares.
 
 
9

--------------------------------------------------------------------------------

 

(h)          SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2008
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(i)           Financial Statements. The financial statements of the Company and
its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.
 
(j)           Tax Matters. The Company and each of its Subsidiaries has (i)
filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.
 
(k)           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company option plans
or equity based plans disclosed in the SEC Reports, and (vi) there has not been
any material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject. Except for the transactions contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.
 
 
10

--------------------------------------------------------------------------------

 

(l)           Environmental Matters. Except as disclosed in the SEC Reports,
neither the Company nor any of its Subsidiaries (i) is in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iii) is subject to any
claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.
 
(m)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Common Shares or (ii) except as disclosed in
the SEC Reports, is reasonably likely to have a Material Adverse Effect,
individually or in the aggregate, if there were an unfavorable decision. Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary
duty.  There has not been, and to the Company’s Knowledge there is not pending
or contemplated, any investigation by the Commission involving the Company or
any current or former director or officer of the Company.  The Commission has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act.
 
(n)           Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to have a Material Adverse
Effect. To the Company’s Knowledge, no executive officer is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company is in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
(o)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets, or
(iii) is in violation of, or in receipt of written notice that it is in
violation of, any statute, rule or regulation of any governmental authority
applicable to the Company, or which would have the effect of revoking or
limiting FDIC deposit insurance, except in each case as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 

(p)          Regulatory Permits. The Company and each of its Subsidiaries
possess or have applied for all certificates, authorizations, consents and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted and as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of Proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.
 
(q)          Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
(r)           Patents and Trademarks. The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or threatened Proceeding by
others challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property; (d) there is no pending or threatened Proceeding by
others challenging the validity or scope of any such Intellectual Property; and
(e) there is no pending or threatened Proceeding by others that the Company
and/or any Subsidiary infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others.
 
(s)           Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 

(t)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.
 
(u)          Internal Control Over Financial Reporting. Except as set forth in
the SEC Reports, the Company maintains internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP and such internal control over financial reporting was effective as of
the date of the most recent SEC Report.
 
(v)          Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002, as amended, which are applicable to it. Except as disclosed in the SEC
Reports, the Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such
disclosure controls and procedures are effective.
 
(w)          Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any broker commissions, placement agent
fees, financial advisory fees, structuring fees or other similar compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company. The Company shall indemnify, pay, and hold each Purchaser
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.
 
(x)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Common Shares by the Company to the Purchasers under the
Transaction Documents.  The issuance and sale of the Common Shares hereunder
does not contravene the rules and regulations of the Principal Trading Market.
 
(y)          Registration Rights. Except as disclosed in the SEC Reports, other
than each of the Purchasers, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.
 
 
13

--------------------------------------------------------------------------------

 

(z)           Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.
 
(aa)         Investment Company. Neither the Company nor any of its Subsidiaries
is required to be registered as, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
(bb)        Unlawful Payments. Neither the Company nor any of its Subsidiaries,
nor to the Company’s Knowledge, any directors, officers, employees, agents or
other Persons acting at the direction of or on behalf of the Company or any of
its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (a) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any direct or indirect unlawful
payments to any foreign or domestic governmental officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds;
(c) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback or other material unlawful payment to any foreign or domestic
government official or employee.
 
(cc)         Application of Takeover Protections; Rights Agreements.  The
Company and its Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Articles of
Incorporation or other organizational documents or the laws of the jurisdiction
of its incorporation or otherwise which is or could become applicable to any
Purchaser solely as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Common Shares and
any Purchaser’s ownership of the Common Shares.
 
(dd)        Disclosure. The Company confirms that neither it nor, to the
Company’s Knowledge, any of its officers or directors nor any other Person
acting on its or their behalf, has provided any Purchaser or its respective
agents or counsel with any information that it believes constitutes or could
reasonably be expected to constitute material, non-public information except
insofar as the existence, provisions and terms of the Transaction Documents and
the proposed transactions contemplated hereunder may constitute such
information, all of which will be disclosed by the Company in the Press Release
as contemplated by Section 4.6 hereof. The Company understands and confirms that
each of the Purchasers will rely on the representations in this Section 3.1(dd)
in effecting transactions in securities of the Company.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed, except for the announcement of this Agreement
and related transactions and as may be disclosed on the Form 8-K filed pursuant
to Section 4.6.
 
(ee)         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 

(ff)          Acknowledgment Regarding Purchasers’ Purchase of Common Shares. 
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any of the Purchasers or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Common Shares. 
 
(gg)        Absence of Manipulation.  The Company has not, and, to the Company’s
Knowledge, no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Common Shares.
 
(hh)        OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Common Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.
 
(ii)           Money Laundering Laws. The operations of each of the Company and
any Subsidiary are in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and, to the Company’s Knowledge, no Proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company and/or any Subsidiary with respect to the Money Laundering
Laws is pending or threatened.
 
(jj)           Reports, Registrations and Statements.  Since December 31, 2008,
the Company and each Subsidiary have filed all material reports, registrations
and statements, together with any required amendments thereto, that it was
required to file with the FRB, the FDIC, the Comptroller and any other
applicable foreign, federal or state securities or banking authorities, except
where the failure to file any such report, registration or statement would not
have or reasonably be expected to have a Material Adverse Effect. All such
reports and statements filed with any such regulatory body or authority are
collectively referred to herein as the “Company Reports”. As of their respective
dates, the Company Reports complied as to form in all material respects with all
the rules and regulations promulgated by the FRB, the FDIC, the Comptroller and
any other applicable foreign, federal or state securities or banking
authorities, as the case may be.
 
(kk)         Adequate Capitalization.  As of June 30, 2010, the Company’s
Subsidiary insured depository institutions met or exceeded the standards
necessary to be considered “well capitalized” under the Federal Deposit
Insurance Company’s regulatory framework for prompt corrective action.
 
 
15

--------------------------------------------------------------------------------

 

(ll)           Agreements with Regulatory Agencies; Compliance with Certain
Banking Regulations.  Except as a resulting from or in connection with the
Company’s participation in the Capital Purchase Program under the U.S.
Treasury’s Troubled Assets Relief Program or as disclosed in the SEC Reports,
neither the Company nor any Subsidiary is subject to any cease-and-desist or
other similar order or enforcement action issued by, or is a party to any formal
written agreement, consent agreement or memorandum of understanding with, or is
a party to any formal commitment letter or similar undertaking to, or is subject
to any capital directive by, or since December 31, 2007, has adopted any board
resolutions at the request of, any governmental entity that currently restricts
in any material respect the conduct of its business as presently conducted (each
item in this sentence, a “Regulatory Agreement”), nor has the Company or any
Subsidiary been advised since December 31, 2007 by any governmental entity that
it intends to issue, initiate, order, or request any such Regulatory Agreement.
 
The Company has no knowledge of any facts or circumstances that would cause its
Subsidiary banking institutions: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act and the regulations promulgated
thereunder or to be assigned a CRA rating by federal or state banking regulators
of lower than “satisfactory”; (ii) to be operating in violation, in any material
respect, of the Bank Secrecy Act, the Patriot Act, any order issued with respect
to anti-money laundering by OFAC, or any other Money Laundering Laws; or (iii)
not to be in satisfactory compliance, in any material respect, with all
applicable privacy of customer information requirements contained in any
applicable federal and state privacy laws and regulations as well as the
provisions of all information security programs adopted by the Subsidiary.


(mm)      No General Solicitation or General Advertising.  Neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with any
offer or sale of the Common Shares.
 
(nn)        Risk Management Instruments.  Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2009,
all material derivative instruments, including swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies, and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms.  Neither the Company nor the Subsidiaries, nor, to
the Company’s Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.
 
(oo)        ERISA.  The Company and each ERISA Affiliate is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan; or (ii) Sections 412 or 4971 of the Code that would reasonably
be expected to have a Material Adverse Effect; and each Pension Plan for which
the Company would have liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
 
 
16

--------------------------------------------------------------------------------

 

(pp)        Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
 
(qq)        No Additional Agreements.  The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Common Shares on terms that are different from those set forth
herein.
 
3.2         Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority. If such Purchaser is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or other power and
authority to enter into and to consummate the transactions contemplated by the
applicable Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. If such Purchaser is an entity, the execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Purchaser. If such Purchaser
is an entity, each of this Agreement and the Registration Rights Agreement has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser (if such Purchaser is an entity), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.
 
 
17

--------------------------------------------------------------------------------

 

(c)           Investment Intent. Such Purchaser understands that the Common
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Common Shares as principal for its own account and not with a view to, or for
distributing or reselling such Common Shares or any part thereof in violation of
the Securities Act or any applicable state securities laws; provided, that, by
making the representations herein, other than as set forth herein, such
Purchaser does not agree to hold any of the Common Shares for any minimum period
of time and reserves the right at all times to sell or otherwise dispose of all
or any part of such Common Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. Such
Purchaser is acquiring the Common Shares hereunder in the ordinary course of its
business. Such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Common Shares (or any securities which are
derivatives thereof) to or through any Person.
 
(d)           Purchaser Status. At the time such Purchaser was offered the
Common Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  Such Purchaser has provided
the information in the Accredited Investor Questionnaire attached hereto as
Exhibit B-1 or such other form reasonably acceptable to the Company.
 
(e)           Reliance.  The Company will be entitled to rely upon this
Agreement and are irrevocably authorized to produce this Agreement or a copy
hereof to (A) any regulatory authority having jurisdiction over the Company and
its affiliates and (B) any interested party in any administrative or legal
Proceeding or official inquiry with respect to the matters covered hereby, in
each case, to the extent required by any court or governmental authority to
which the Company is subject; provided, that the Company provides the Purchaser
with prior written notice of such disclosure.
 
(f)           General Solicitation.  Such Purchaser: (i) became aware of the
offering of the Common Shares, and the Common Shares were offered to Purchaser,
solely by direct contact between Purchaser and the Company, and not by any other
means, including any form of “general solicitation” or “general advertising” (as
such terms are used in Regulation D promulgated under the Securities Act and
interpreted by the Commission); (ii) reached its decision to invest in the
Company independently from any other Purchaser (other than a Purchaser that is
an Affiliate of such Purchaser) ; (iii) has entered into no agreements with
shareholders of the Company or other subscribers for the purpose of controlling
the Company or any of its subsidiaries; and (iv) has entered into no agreements
with shareholders of the Company or other subscribers regarding voting or
transferring Purchaser’s interest in the Company.
 
(g)           Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Common Shares, and has
so evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Common Shares and, at the present
time, is able to afford a complete loss of such investment.
 
 
18

--------------------------------------------------------------------------------

 

(h)          Access to Information. Such Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Common Shares and the merits and
risks of investing in the Common Shares and any such questions have been
answered to such Purchaser’s reasonable satisfaction; (ii) access to information
about the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment and any such additional information has
been provided to such Purchaser’s reasonable satisfaction; and (iv) the
opportunity to ask questions of management and any such questions have been
answered to such Purchaser’s reasonable satisfaction. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Common Shares.
 
(i)           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.
 
(j)           Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Common Shares pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision other than any other Purchaser which is an affiliate of such Purchaser.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Common Shares constitutes legal, regulatory, tax or investment
advice. Such Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Common Shares.
 
(k)           ERISA.  (i) If Purchaser is, or is acting on behalf of, an ERISA
Entity (as defined below), Purchaser represents and warrants that on the date
hereof;
 
(A)  The decision to invest assets of the ERISA Entity in the Common Shares was
made by fiduciaries independent of the Company or its affiliates, which
fiduciaries are duly authorized to make such investment decisions and who have
not relied on any advice or recommendations of the Company or its Affiliates;
 
(B)  Neither the Company nor any of its agents, representatives or Affiliates
have exercised any discretionary authority or control with respect to the ERISA
Entity’s investment in the Common Shares;
 
(C)  The purchase and holding of the Common Shares will not constitute a
nonexempt prohibited transaction under ERISA or Section 4975 of the Code or a
similar violation under any applicable similar laws; and
 
(D)  The terms of the Documents comply with the instruments and applicable laws
governing such ERISA Entity.
 
 
19

--------------------------------------------------------------------------------

 

(ii) For the purpose of this paragraph, the term “ERISA Entity” will mean (A) an
“employee benefit plan” within the meaning of Section 3(3) of ERISA subject to
Title I of ERISA, (B) a “plan” within the meaning of Section 4975(e)(1) of the
Code and (C) any person whose assets are deemed to be “plan assets” within the
meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101 or otherwise under
ERISA.
 
(l)           Reliance on Exemptions. Such Purchaser understands that the Common
Shares being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Common Shares.
 
(m)          No Governmental Review. Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.  Purchaser understands that the Common Shares are not savings accounts,
deposits or other obligations of any bank and are not insured by the FDIC,
including the FDIC’s Deposit Insurance Fund, or any other governmental agency.
 
(n)          Antitrust.  No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any governmental entity or
authority or any other Person in respect of any law or regulation, including the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder, is necessary or required, and no lapse of a waiting
period under law applicable to such Purchaser is necessary or required, in each
case in connection with the execution, delivery or performance by such Purchaser
of this Agreement or the purchase of the Common Shares contemplated hereby.
 
(o)          Residency. Such Purchaser’s residence (if an individual) or office
in which its investment decision with respect to the Common Shares was made (if
an entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.
 
(p)          Regulatory Matters.  Purchaser understands and acknowledges that:
(i) the Company is a registered bank holding company under the BHCA, and is
subject to regulation by the FRB; (ii) acquisitions of interests in bank holding
companies are subject to the BHCA and the Change in Bank Control Act (the
“CIBCA”) and may be reviewed by the FRB to determine the circumstances under
which such acquisitions of interests will result in Purchaser becoming subject
to the BHCA or subject to the prior notice requirements of the CIBCA.  Assuming
the accuracy of the representations and warranties of the Company contained
herein, Purchaser represents that unless it has filed any notices, or obtained
any approvals required under, the BHCA and CIBCA or waivers therefore, neither
it nor its Affiliates will, as a result of the transactions contemplated herein,
be deemed to (i) own or control 10% or more of any class of voting securities of
the Company or (ii) otherwise control the Company for purposes of the BHCA or
CIBCA.  Purchaser is not participating and has not participated with any other
investor in the offering of the Common Shares in any joint activity or parallel
action towards a common goal between or among such investors of acquiring
control of the Company.
 
 
20

--------------------------------------------------------------------------------

 

(q)          OFAC and Anti-Money Laundering.  The Purchaser understands,
acknowledges, represents and agrees that (i) the Purchaser is not the target of
any sanction, regulation, or law promulgated by the Office of Foreign Assets
Control, the Financial Crimes Enforcement Network or any other U.S. governmental
entity (“U.S. Sanctions Laws”); (ii) the Purchaser is not to its knowledge owned
by, controlled by, under common control with, or to its knowledge acting on
behalf of any person that is the target of U.S. Sanctions Laws; (iii) the
Purchaser is not a “foreign shell bank” and is not acting on behalf of a
“foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) the Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable Money Laundering Laws; (v) the Purchaser will promptly provide to the
Company or any regulatory or law enforcement authority such information or
documentation as may be required to comply with U.S. Sanctions Laws or
applicable Money Laundering Laws; and (vi) the Company may provide to any
regulatory or law enforcement authority information or documentation regarding,
or provided by, the Purchaser for the purposes of complying with U.S. Sanctions
Laws or applicable Money Laundering Laws.
 
(r)           No Discussions.  Purchaser has not discussed the Offering with any
other party or potential investors (other than the Company, any other Purchaser
and Purchaser’s authorized representatives), except as expressly permitted under
the terms of this Agreement.
 
(s)           Knowledge as to Conditions.  Purchaser does not know of any reason
why any regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained.
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article 3 and the Transaction Documents.
 
ARTICLE 4:
OTHER AGREEMENTS OF THE PARTIES
 
4.1         Transfer Restrictions.
 
(a)           Compliance with Laws. Notwithstanding any other provision of this
Article 4, each Purchaser covenants that the Common Shares may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities laws.  In connection with any transfer of the
Common Shares other than (i) pursuant to an effective registration statement,
(ii) to the Company, (iii) to an Affiliate of such Purchaser, or (iv) pursuant
to Rule 144 (provided, that the transferor provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that such
securities may be sold pursuant to such rule), the Company may require the
transferor thereof to provide to the Company and the Transfer Agent, at the
transferor’s expense, an opinion of counsel selected by the transferor and
reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Common Shares under the Securities Act.  As a
condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of the
preceding sentence), any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of a Purchaser under this
Agreement and the Registration Rights Agreement with respect to such transferred
Common Shares.
 
 
21

--------------------------------------------------------------------------------

 

(b)          Legends. Certificates evidencing the Common Shares shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and, with respect to Common Shares held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND BROKER REPRESENTATION LETTERS) THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE).  NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
 
(c)           Removal of Legends. The restrictive legend set forth in Section
4.1(b) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Common Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such Common
Shares are registered for resale under the Securities Act, (ii) upon request, if
such Common Shares are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) upon request, if such
Common Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner-of-sale restrictions.  Following the earlier of (i)
the Effective Date (as defined in the Registration Rights Agreement) or (ii)
Rule 144 becoming available for the resale of Common Shares, without the
requirement for the Company to be in compliance with the current public
information required under 144(c)(1) (or Rule 144(i)(2), if applicable) as to
the Common Shares and without volume or manner-of-sale restrictions, the Company
shall instruct the Transfer Agent to remove the legend from the Common Shares
and shall cause its counsel to issue any legend removal opinion required by the
Transfer Agent.  Any fees (with respect to the Transfer Agent, Company counsel
or otherwise) associated with the issuance of such opinion or the removal of
such legend shall be borne by the Company.  If a legend is no longer required
pursuant to the foregoing, the Company will no later than three (3) Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent (with
notice to the Company) of a legended certificate or instrument representing such
Common Shares (endorsed or with stock powers attached, signatures guaranteed,
and otherwise in form necessary to affect the reissuance and/or transfer) and a
representation letter to the extent required by Section 4.1(a), deliver or cause
to be delivered to such Purchaser a certificate or instrument (as the case may
be) representing such Common Shares that is free from all restrictive
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(c).  Certificates for Common Shares free from all
restrictive legends may be transmitted by the Transfer Agent to the Purchasers
by crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.
 
 
22

--------------------------------------------------------------------------------

 

(d)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Common Shares or any interest therein without complying
with the requirements of the Securities Act and the rules and regulations
promulgated thereunder. Except as otherwise provided below, while the
above-referenced registration statement remains effective, each Purchaser
hereunder may sell the Common Shares in accordance with the plan of distribution
contained in the registration statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Common Shares are sold pursuant
to Rule 144.  Subject to Sections 3 and 4 of the Registration Rights Agreement,
each Purchaser, severally and not jointly with the other Purchasers, agrees that
if it is notified by the Company in writing at any time that the registration
statement registering the resale of the Common Shares is not effective or that
the prospectus included in such registration statement no longer complies with
the requirements of Section 10 of the Securities Act, such Purchaser will
refrain from selling such Common Shares until such time as such Purchaser is
notified by the Company that such registration statement is effective or such
prospectus is compliant with Section 10 of the Exchange Act, unless such
Purchaser is able to, and does, sell such Common Shares pursuant to an available
exemption from the registration requirements of Section 5 of the Securities Act.
 
4.2         Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Common Shares may result in dilution of the outstanding shares
of Common Stock.  The Company further acknowledges that its obligations under
the Transaction Documents, including without limitation its obligation to issue
the Common Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other shareholders of the
Company.
 
4.3         Furnishing of Information. In order to enable the Purchasers to sell
the Common Shares under Rule 144 of the Securities Act, for a period of one year
from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  During such one year period, if the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to the Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the Common
Shares pursuant to Rule 144.
 
 
23

--------------------------------------------------------------------------------

 

4.4         Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Common Shares as required under Regulation D.  The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Common Shares for sale to the Purchasers at the Closing pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification). The Company
shall make all filings and reports relating to the offer and sale of the Common
Shares required under applicable securities or “blue sky” laws of the states of
the United States following the Closing Date.
 
4.5         No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Common Shares in a manner that
would require the registration under the Securities Act of the sale of the
Common Shares to the Purchasers.
 
4.6         Securities Laws Disclosure; Publicity. On or before 9:00 p.m., New
York City time, on the date following the date of this Agreement, the Company
shall issue one or more press releases (collectively, the “Press Release”)
disclosing (i) the material terms of the transactions contemplated hereby,
including, without limitation, the issuance of the Common Shares and (ii) any
material, non-public information that the Company may have provided to the
Purchasers who are not Affiliates of the Company.  On or before 5:30 p.m., New
York City time, on the fourth Trading Day immediately following the date of this
Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Registration Rights
Agreement)). Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser, or include the name of any Purchaser or any Affiliate or investment
adviser of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or Trading Market, without the prior
written consent of such Purchaser, except (i) as required by federal securities
law in connection with (A) any registration statement contemplated by the
Registration Rights Agreement and (B) the filing of final Transaction Documents
with the Commission and (ii) to the extent such disclosure is required by law,
at the request of the staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii).  From and after the
issuance of the Press Release, no Purchaser (other than any Purchaser who is an
Affiliate of the Company) shall be in possession of any material, non-public
information received from the Company, any Subsidiary or any of their respective
officers, directors or employees, that is not disclosed in the Press
Release.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in this
Section 4.6, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction) except as required by law or administrative or court
process and except to Purchaser’s legal or investment advisors owing a legal
duty to maintain the confidentiality of all such disclosures.
 
 
24

--------------------------------------------------------------------------------

 
 
4.7           Non-Public Information. Except with the express written consent of
such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.
 
4.8           Indemnification.
 
(a)           Indemnification of Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners, employees
and agents (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding a lack of such title or any other
title) of such controlling person (each, an “Indemnified Person”) harmless from
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation that any such
Indemnified Person may suffer or incur as a result of (i) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (ii) any action
instituted against a Indemnified Person in any capacity, or any of them or their
respective affiliates, by any shareholder of the Company who is not an affiliate
of such Indemnified Person, with respect to any of the transactions contemplated
by this Agreement.  The Company will not be liable to any Indemnified Person
under this Agreement to the extent, but only to the extent that a loss, claim,
damage or liability is directly attributable to any Indemnified Person’s breach
of any of the representations, warranties, covenants or agreements made by such
Indemnified Person in this Agreement or in the other Transaction Documents.
 
(b)           Conduct of Indemnification Proceedings. Promptly after receipt by
any Indemnified Person of any notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any Proceeding in
respect of which indemnity may be sought pursuant to Section 4.8(a), such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially and adversely
prejudiced by such failure to notify.  If the Company assumes the defense of any
claim, all Indemnified Parties shall thereafter deliver to the Indemnifying
Party copies of all notices and documents (including court papers) received by
the Indemnified Party relating to the claim, and each Indemnified Party shall
reasonably cooperate in the defense or prosecution of such claim. In any such
Proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such Proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  The Company shall not be
liable for any settlement of any Proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened Proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such Proceeding.
 
25

--------------------------------------------------------------------------------


 
4.9           Listing of Common Stock. The Company will use its reasonable best
efforts to list the Common Shares for quotation on the NASDAQ Global Select
Market and maintain the listing of the Common Stock on the NASDAQ Global Select
Market.
 
4.10         Limitation on Beneficial Ownership.  Except for any Purchaser (and,
to the extent required under the BHCA or the CIBCA, its Affiliates) that has
obtained all regulatory approval or waivers required under the BHCA and the
CIBCA, no Purchaser (and none of its Affiliates or any other Persons with which
it is acting in concert) will be entitled to purchase a number of Common Shares
that would result in such Purchaser becoming, directly or indirectly, the
beneficial owner (as determined under Rule 13d-3 under the Exchange Act) of more
than 9.9% of the number of shares of Common Stock issued and outstanding.
 
ARTICLE 5:
CONDITIONS PRECEDENT TO CLOSING
 
5.1           Conditions Precedent to the Obligations of the Purchasers to
Purchase Common Shares. The obligation of each Purchaser to acquire Common
Shares at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):
 
(a)           Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.
 
(b)           Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(i), (iii), (iv) and (v) above, the Company shall have obtained in
a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Common
Shares, all of which shall be and remain so long as necessary in full force and
effect.
 
26

--------------------------------------------------------------------------------


 
(e)           Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
(f)           Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16.
 
(g)           Minimum Gross Proceeds.  The Company shall simultaneously issue
and deliver at the Closing to the Purchasers hereunder in the aggregate at least
sufficient Common Shares against payment, price per share equal to the Purchase
Price, of aggregate Subscription Amounts of at least $29.9 million.
 
(h)           No Suspensions of Trading in Common Stock; Listing.  The Common
Stock shall not have been suspended, as of the Closing Date, by NASDAQ from
trading on NASDAQ nor shall suspension by NASDAQ have been threatened, as of the
Closing Date, either (A) in writing or (B) by falling below the minimum listing
maintenance requirements of NASDAQ.
 
(i)           Bank Regulatory Issues.  The purchase of such Common Shares shall
not (i)  cause such Purchaser or any of its Affiliates to violate any bank
regulation, (ii) require such Purchaser or any of its Affiliates to file a prior
notice with the FRB or its delegee under the CIBCA Act or the BHCA, as amended,
or obtain the prior approval of any bank regulator or (iii) unless the such
Purchaser is an Affiliate of the Company as of the date of this Agreement, cause
such Purchaser, together with any other person whose Company securities would be
aggregated with such Purchaser’s Company securities for purposes of any bank
regulation or law, to collectively be deemed to own, control or have the power
to vote securities which (assuming, for this purpose only, full conversion
and/or exercise of such securities by the Purchaser) would represent more than
9.9% of the voting securities of the Company outstanding at such time.
 
(j)           Material Adverse Effect.   No Material Adverse Effect shall have
occurred since the date of this Agreement.
 
5.2           Conditions Precedent to the Obligations of the Company to sell
Common Shares. The Company’s obligation to sell and issue the Common Shares at
the Closing is subject to the fulfillment, on or prior to the Closing Date, of
the following conditions, any of which may be waived by the Company:
 
(a)           Representations and Warranties. The representations and warranties
made by each Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
 
(b)           Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
27

--------------------------------------------------------------------------------


 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(i), (iii), (iv) and (v) above, the Company shall have obtained in
a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Common
Shares, all of which shall be and remain so long as necessary in full force and
effect.
 
(e)           Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
 
(f)           Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 herein.
 
ARTICLE 6:
MISCELLANEOUS
 
6.1           Fees and Expenses.  The parties hereto shall be responsible for
the payment of all expenses incurred by them in connection with the preparation
and negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby.  The Company shall pay all Transfer Agent
fees, stamp taxes and other taxes and duties levied in connection with the sale
and issuance of the Common Shares to the Purchasers.
 
6.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules, provided that the Transaction Documents shall
not supersede, amend or alter any existing agreement by and between the Company
and any Purchaser that is an Affiliate of the Company as of the date of this
Agreement.  At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.
 
6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., San Francisco City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
 
28

--------------------------------------------------------------------------------


 
If to the Company:
Bridge Capital Holdings
 
55 Almaden Boulevard
 
San Jose, California  95113
 
Attention: Chief Financial Officer
 
Telephone: (408) 423-8500
 
Fax:  (408) 423-8520
   
With a copy to:
Bingham McCutchen LLP
 
Three Embarcadero Center
 
San Francisco, California  94111
 
Attention:  James M. Rockett
 
Telephone: (415) 393-2000
 
Fax: (415) 393-2286
   
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof;



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4           Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party.  No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Common Shares.
 
6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Common Shares in
compliance with the Transaction Documents and applicable law; provided, that
such transferee shall agree in writing to be bound, with respect to the
transferred Common Shares, by the terms and conditions of this Agreement that
apply to the “Purchasers”.
 
6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.
 
29

--------------------------------------------------------------------------------


 
6.8           Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on a non-exclusive basis in the New York Courts.
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
6.9           Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Common Shares; provided, that the
representations and warranties of the Company shall survive the Closing and the
delivery of Common Shares for a period of one year.
 
6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12         Replacement of Common Shares.  If any certificate or instrument
evidencing any Common Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Common Shares. If a
replacement certificate or instrument evidencing any Common Shares is requested
due to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
30

--------------------------------------------------------------------------------


 
6.13         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
6.14         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.15         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Common Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Common Shares or enforcing its
rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose.  It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.
 
31

--------------------------------------------------------------------------------


 
6.16         Termination.  This Agreement may be terminated and the sale and
purchase of the Common Shares abandoned at any time prior to the Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on the Outside Date; provided, however, that the right
to terminate this Agreement under this Section 6.16 shall not be available to
any Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.  The Company shall give prompt notice of any such termination
to each other Purchaser, and, as necessary, work in good faith to restructure
the transaction to allow each Purchaser that does not exercise a termination
right to purchase the full number of securities set forth below such Purchaser’s
name on the signature page of this Agreement while remaining in compliance with
Section 4.10. Nothing in this Section 6.16 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section, the Company shall promptly notify all non-terminating
Purchasers. Upon a termination in accordance with this Section, the Company and
the terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.
 
6.17         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
32

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
BRIDGE CAPITAL HOLDINGS
   
By:
   
Name:
 
Title:

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 [SIGNATURE PAGES OF PURCHASERS FOLLOW]
 
 

--------------------------------------------------------------------------------

 
  
PURCHASER:
 



By:
 
Name:
 
Title:
 



Aggregate Purchase Price (Subscription Amount): $__________
     
Number of Common Shares to be Acquired: __________________
 
Tax ID No.: ____________________
     
Address for Notice:
 
__________________________________
 
__________________________________
 
__________________________________
     
Telephone No.: _______________________
 
Facsimile No.: ________________________
 
E-mail Address: ________________________
 
Attention:  _______________________
 

 
Delivery Instructions:
(if different than above)
 
c/o  _______________________________
Street:   ____________________________
City/State/Zip: ______________________
Attention: __________________________
Telephone No.: ____________________________
 
 

--------------------------------------------------------------------------------

 